United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 10-63 & 10-1685
Issued: September 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2009 appellant filed a timely appeal from a May 27, 2009 merit decision
of the Office of Workers’ Compensation Programs denying her claim for compensation. On
October 26, 2009 she filed a timely appeal from a June 8, 2009 merit decision terminating her
compensation and authorization for medical benefits and a September 3, 2009 nonmerit decision
denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly adjudicated the issue of appellant’s
entitlement to compensation from November 29 to December 19, 2008; (2) whether the Office
properly terminated her compensation effective June 8, 2009 on the grounds that she had no
further disability due to her accepted employment injury; (3) whether the Office properly
terminated authorization for medical treatment; and (4) whether the Office properly denied
appellant’s request for reconsideration under section 8128.

FACTUAL HISTORY
On August 17, 2008 appellant, then a 46-year-old part-time flexible carrier, injured her
back on the right side when she slipped while walking down steep stairs. She stopped work on
August 15, 2008. The Office accepted the claim for a sprain of the back in the right lumbar
region. It paid appellant compensation for total disability based on her submissions of claims for
compensation from October 3 to November 22, 2008.
On November 12, 2008 the employing establishment offered appellant a modified parttime city carrier position four hours a day lifting no more than eight pounds intermittently. On
November 19, 2008 the Office advised her that it determined the position of part-time flexible
city carrier was suitable. It provided appellant 30 days to accept the position or explain her
refusal.
In a report dated November 19, 2008, Dr. Natalie Vassall, a Board-certified internist,
found that appellant could perform light-duty work lifting no more than eight pounds
intermittently in a four-hour period.
On November 22, 2008 appellant accepted the limited-duty position and noted that it
appeared to be in accordance with her work limitations. She stated, “I plan on taking it to my 30
days in which I should return to work on December 22, 2008. I need to know exactly what my
duties would entail and to insure me that It would not go pass my limitations of no lifting of 8lbs
(maximum) over an intermittent period of 4 hours.”
Appellant filed claims for compensation (Forms CA-7) requesting compensation for
disability from November 22 to December 19, 2008.
On December 8, 2008 the employing establishment again offered appellant the modified
part-time flexible city carrier position lifting no more than eight pounds intermittently. In an
e-mail message dated December 10, 2008, the employer related that she had accepted the offer
but refused to return to work until December 22, 2008.
In a report dated December 15, 2008, Dr. Vassall discussed appellant’s work injury when
she fell down steps delivering mail. She referred appellant for physical therapy and stated:
“During her evaluation and treatment for this work[-]related injury, [appellant]
was restricted in her carry capacity at work-as to not exacerbate her back pain.
Her restrictions included no lifting anything more than one pound (maximum)
over an intermittent period of no more than four hours. Basically, [appellant]
should not be carrying/delivering mail during her period of rehabilitation.”
Appellant returned to limited-duty employment on December 27, 2008 working four
hours a day. The Office paid wage-loss compensation for four hours a day beginning
December 27, 2008.
By letter dated December 22, 2008, the Office requested that appellant explain why she
did not return to work after she accepted the limited-duty position on November 22, 2008.

2

By decision dated January 30, 2009, the Office denied appellant’s claim for
compensation from November 29 to December 19, 2008.1 It noted that she had accepted a
limited-duty position but did not return to work even though her physician found that she could
work four hours a day. The Office found that an employee who refused suitable work under 5
U.S.C. § 8106(c)(2) was not entitled to compensation and concluded that the evidence failed to
show that appellant was disabled from November 29 to December 19, 2008.
On February 24, 2008 appellant requested reconsideration of the January 30, 2009
decision.
In a report dated March 5, 2009, Dr. Robert Franklin Draper, Jr., a Board-certified
orthopedic surgeon and Office referral physician, diagnosed lumbosacral strain with
osteoarthritis of the L4-5 facet joints, degenerative disc disease at L5-S1 and Grade 1
spondylosis at L4-5. He opined that appellant’s lumbar strain had resolved and that her
continued symptoms resulted from her preexisting conditions. Dr. Draper found that she could
perform limited-duty work but that she was not at maximum medical improvement. Appellant
required lifting restrictions until approximately April 15, 2009, when she would reach maximum
medical improvement.
In a report dated March 12, 2009, Dr. Vassal discussed her treatment of appellant for
radiating low back pain after a fall at work. She reiterated that appellant required continued
work restrictions.
On March 18, 2009 the Office referred appellant to Dr. Robert Collins, a Board-certified
orthopedic surgeon, for an impartial medical examination. On April 24, 2009 Dr. Collins
discussed her history of injury and noted that she currently worked four hours a day with
restrictions. He listed findings on examination of no loss of sensation or reflex in the legs and
straight leg raising without pain. Dr. Collins noted that appellant’s “main complaint at this time
is low back pain with minimal findings. She does have degenerative changes in her back which
are a preexisting problem as noted on the [magnetic resonance imaging] (MRI) [scan] from the
osteoarthritis of the facet joints and degenerative disc disease.” He diagnosed lumbar strain with
preexisting lumbar spine changes unrelated to her work injury. Dr. Collins stated:
“[Appellant] has had an adequate course of physical therapy and treatment for this
and should be able to return to work on a full-time basis. She is now [nine]
months post lumbar strain with no other injuries. [Appellant] did have preexisting
degenerative changes which are still present but her lumbar strain is now
resolved. She is at maximum medical improvement as far as her injury is
concerned. [Appellant] should be able to return to full duty at this time to her
work as a mail carrier. She is not disabled at this time from her lumbar strain.
The lumbar strain has resolved. [Appellant] had adequate treatment for this. She
does have underlying degenerative changes but this should not prevent her from
returning to her preinjury job. There are no current findings as far as any

1

In another decision dated January 30, 2009, the Office determined that appellant was not entitled to augmented
compensation based on having custody of her nieces and nephews.

3

contusions or bruises are concerned. [Appellant] has now had sufficient time for
this lumbar strain to resolve and she can return to work to regular duty at this
time.”
On May 4, 2009 the Office notified appellant of its proposed termination of her
compensation and authorization for medical benefits. On May 23, 2009 appellant informed the
Office that she disagreed with the proposed termination because she continued to have
restrictions due to her work injury. She maintained that Dr. Draper and Dr. Collins did not
perform physical examinations.
By decision dated May 27, 2009, the Office denied modification of its January 30, 2009
decision. It noted that appellant had not submitted any evidence to establish that the job offered
by the employing establishment was not suitable and available within her restrictions.
In a decision dated June 8, 2009, the Office finalized the termination of appellant’s
compensation and authorization for medical treatment effective June 8, 2009 on the grounds that
the weight of the medical evidence established that she had no further employment-related
disability or condition requiring further medical treatment.
On July 21, 2009 appellant requested reconsideration. She submitted a July 20, 2009
report from Dr. Vassall diagnosing an exacerbation of chronic low back pain and indicating that
the residuals of appellant’s work injury had not resolved. Dr. Vassall listed work restrictions and
found that she could work four hours a day.
In a form report dated July 21, 2009, a physician diagnosed chronic low back pain and
found that appellant was totally disabled from July to October 2008.2 He noted that she
experienced chronic low back pain after a fall in August 2008 and found that she could work
with restrictions.
In a medical clearance form dated July 21, 2009, Dr. Vassal opined that appellant could
work four hours a day with restrictions.
By decision dated September 3, 2009, the Office denied appellant’s request for
reconsideration under section 8128 on the grounds that the evidence submitted was irrelevant
and insufficient to warrant reopening her case for further review of the merits.
On appeal, appellant argues that she continues to have problems due to her work injury.
She contends that Dr. Draper and Dr. Collins did not perform a complete evaluation. Appellant
related that she was unable to perform her work duties. She additionally argues that she was
unable to work from November 29 to December 19, 2008 and that the job offered by the
employing establishment was not within her restrictions.

2

The name of the physician is not legible.

4

LEGAL PRECEDENT -- ISSUE 1
The term disability as used in the Federal Employees’ Compensation Act3 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.4 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.5 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.6 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.7
ANALYSIS -- ISSUE 1
The Board finds that the Office improperly adjudicated appellant’s claim for
compensation for the period November 29 to December 19, 2008. The Office found that she was
not entitled to compensation during that period because she did not go back to work even though
the employing establishment offered her part-time employment within her restrictions. It cited
section 8106(c)(2) of the Act, relevant to terminating compensation for claimants who refuse or
neglect an offer of suitable employment. The Board notes that the process for terminating
compensation for failure to accept suitable work is a discrete process and is governed by specific
rules and regulations.8 The Office did not follow its procedures to terminate appellant’s
compensation under section 8106(c) and thus improperly cited the provision in denying her
claim for compensation from November 29 to December 19, 2008.
The Office further determined that the evidence did not establish that appellant was
disabled from the part-time work during the period in question. At the time it had paid her
compensation from October 3 to November 22, 2008 based on her submission of CA-7 forms.
Office regulations provide that compensation for wage loss due to disability is available for any
period during which an employees’ work-related medical condition prevents him or her from
3

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

4

Paul E. Thams, 56 ECAB 503 (2005).

5

Id.

6

Id.

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

See Maggie Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992) (holding that when the Office
makes a preliminary determination of suitability and extends the employee 30-day period either to accept or to give
reasons for not accepting, the Office must consider any reasons given before it can make a final determination on the
issue of suitability. Should the Office find the reasons unacceptable, it may finalize its preliminary determination of
suitability, but it may not invoke the penalty provision of section 8106(c) without first affording the employee the
opportunity to accept or refuse the offer of suitable work with notice of the penalty provision).

5

earning the wages earned before the work-related injury.9 The disability may be partial or
total.10 The Office denied appellant’s claim after finding that the medical evidence did not show
that she was unable to perform part-time employment for the period in question. It, however, did
not determine whether the medical evidence established that she was partially disabled due to her
employment injury. Accordingly, the Board will remand the case for the Office to properly
adjudicate appellant’s claim for compensation from November 29 to December 19, 2008.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.11 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.12
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.13 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.14 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.15
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained right lumbar sprain due to an August 7, 2008
work injury. It paid compensation for total disability from October 3 to November 22, 2008.
Appellant returned to part-time work on December 27, 2008. The Office paid her wage-loss
compensation for four hours a day beginning that date.

9

Judith A. Cardiddo, 55 ECAB 348 (2004).

10

Hubert Jones, Jr., 57 ECAB 467 (2006).

11

J.M., 58 ECAB 478 (2007); Gloria J. Godfrey, 52 ECAB 486 (2001).

12

T.P., 58 ECAB 524 (2007); Gewin C. Hawkins, 52 ECAB 242 (2001).

13

5 U.S.C. § 8123(a).

14

20 C.F.R. § 10.321.

15

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

6

The Office determined that a conflict arose between Dr. Vassall, appellant’s attending
physician, and Dr. Draper, an Office referral physician, regarding whether she had continuing
residuals and disability due to her accepted work injury. Where there exist opposing medical
reports of virtually equal weight and rationale and the case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, must be given special weight.16
The Board finds that the opinion of Dr. Collins, a Board-certified orthopedic surgeon selected to
resolve the conflict in opinion, is well rationalized and based on a proper factual and medical
history. Dr. Collins accurately summarized the relevant medical evidence, provided detailed
findings on examination and reached conclusions about appellant’s condition which comported
with his findings.17 In a report dated April 24, 2009, he reviewed the medical evidence of
record, including the results of diagnostic studies. On examination, Dr. Collins found no loss of
sensation in the legs or pain with straight leg raising. He found that appellant’s accepted
condition of lumbar strain had resolved and that she could resume her usual employment.
Dr. Collins provided rationale for his opinion by noting that she had minimal findings on
examination without any evidence of contusions or bruises. He determined that appellant had a
preexisting degenerative lumbar condition by MRI scan study unrelated to her work injury. As
Dr. Collins’ report is detailed, well rationalized and based on a proper factual background, his
opinion is entitled to the special weight accorded an impartial medical examiner.18 The Office
thus met its burden of proof to terminate appellant’s compensation benefits for the accepted
condition of right lumbar sprain.
On appeal, appellant argued that she requires work restrictions due to her employment
injury. She further questioned the thoroughness of the evaluations by Dr. Draper and
Dr. Collins. As noted, however, Dr. Collins opinion is entitled to the special weight represented
the impartial medical examiner and establishes that appellant has no further disability due to her
accepted work injury.
LEGAL PRECEDENT -- ISSUE 3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.19 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.20

16

Id.

17

Manuel Gill, 52 ECAB 282 (2001).

18

Darlene R. Kennedy, 57 ECAB 414 (2006).

19

Kathryn E. Demarsh, 56 ECAB 677 (2005); Pamela K. Guesford, 53 ECAB 727 (2002).

20

Id.

7

ANALYSIS -- ISSUE 3
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Collins, the impartial medical examiner, who found that appellant had
no residuals of her accepted condition. Dr. Collins explained that, based on his physical
examination and the diagnostic studies, she had no further findings of lumbar strain and opined
that she had received sufficient medical treatment. As his opinion is detailed and well
rationalized, it is entitled to the special weight accorded an impartial medical examiner and
establishes that appellant has no further residuals of her accepted employment injury.21
LEGAL PRECEDENT -- ISSUE 4
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.23 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.24 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.25
22

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.26 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.27 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.28
ANALYSIS -- ISSUE 4
On July 21, 2009 appellant requested reconsideration of the Office’s June 8, 2009
decision terminating her compensation and authorization for medical benefits. In support of her
21

See Darlene R. Kennedy, supra note 18.

22

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
23

20 C.F.R. § 10.606(b)(2).

24

Id. at § 10.607(a).

25

Id. at § 10.608(b).

26

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

27

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

28

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

8

request for reconsideration, she submitted a July 20, 2009 report from Dr. Vassall, who
diagnosed an exacerbation of chronic low back pain and found that she had continued residuals
of the need for work restrictions due to her accepted employment injury. In a medical clearance
form dated July 21, 2009, Dr. Vassall opined that appellant could work four hours a day with
restrictions. Her reports, however, are substantially similar to her prior reports considered by the
Office. Evidence which is cumulative in nature is insufficient to warrant reopening the case for
merit review.29
In a form report dated July 21, 2009, a physician diagnosed chronic low back pain
exacerbated by lifting over 25 pounds and found that appellant was totally disabled from July to
October 2009. He noted that she experienced chronic low back pain after a fall in August 2008
and found that she could work with restrictions. The physician did not directly relate appellant’s
need for work restrictions to her accepted work injury and thus his report has little relevance to
the issue at hand.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.30
CONCLUSION
The Board finds that the Office improperly adjudicated the issue of appellant’s
entitlement to compensation from November 29 to December 19, 2008. The Board further finds
that the Office properly terminated her compensation and authorization for medical treatment
effective June 8, 2009 on the grounds that she had no further disability or condition due to her
accepted employment injury. The Board finds that the Office properly denied appellant’s request
for reconsideration under section 8128.

29

F.R., 58 ECAB 607 (2007); Patricia Aiken, 57 ECAB 441 (2006).

30

Appellant submitted new evidence on appeal. The Board has no jurisdiction to review new evidence on appeal;
see 20 C.F.R. § 501.2(c).

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 3 and June 8, 2009 are affirmed. The decision dated
May 27, 2009 is set aside and the case is remanded for further proceedings consistent with this
decision of the Board.
Issued: September 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

